*1153“Merely because the order appealed from contains language or reasoning that a party deems adverse to its interests does not furnish ‘a basis for standing to take an appeal’ ” (Castaldi v 39 Winfield Assoc., LLC, 22 AD3d 780, 781 [2005], quoting Pennsylvania Gen. Ins. Co. v Austin Powder Co., 68 NY2d 465, 472-473 [1986]). The appellant is not aggrieved by the statement in the order appealed from that if he is unsuccessful in contesting the amendments to the decedent’s living trust he will forfeit his bequest.
The Surrogate’s Court properly granted that branch of the respondents’ motion which was to dismiss the petition since the petitioner failed to allege that any provision of the trust was ambiguous and, therefore, failed to state a cause of action for the construction of the decedent’s living trust (see CPLR 3211 [a] [7]; cf. Williams v Williams, 36 AD3d 693 [2007]).
The petitioner’s remaining contention is without merit. Skelos, J.P, Eng, Austin and Miller, JJ., concur.